Judgment and order reversed upon the law, and a new trial granted, for error in the refusal to permit the question at folio 388 to be answered by the defendant. Had the defendant answered this question in the affirmative, further inquiry by plaintiff’s counsel would have been proper as to the contents of the letter. Had she answered in the negative, plaintiff might have introduced evidence that the letter was in defendant’s handwriting. We think the error too material in this case to be disregarded. Kelly, P. J., Rich, Jayxox, Manning and Kapper, JJ., concur.